ACCEPTED
                                                                                                14-15-00376-CV
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           6/30/2015 3:36:49 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK



                                         In The
                                                                              FILED IN
                           Fourteenth Court of Appeals                 14th COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                     ____________
                                                                       6/30/2015 3:36:49 PM
                                  No. 14-15-00376-CV                   CHRISTOPHER A. PRINE
                                                                                Clerk
                                    ____________

                            MANUEL AL FRIAS, Appellant

                                           V.

                SOVRAN HHF STORAGE HOLDINGS, LLC, Appellee

  ============================================================

                        On Appeal from County Court at Law #2
                                 Harris County, Texas
                            Trial Court Cause No. 1031244

 =============================================================

           APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF

        Appellant Manuel Al Frias and his attorney of record, Thomas E. Ross, files this
Motion to Extend Time to File Brief and in support of such motion show unto the Court
the following:

       1. The Appellant’s Brief was due on or about June 29, 2015.

       2. Appellant’s attorney requests an extension of time until August 21, 2015

       3. Appellant’s attorney needs additional time to research and
          present an effective brief.

       4. There have been no previous extensions of time granted to file Appellant’s
          brief


WHEREFORE, PREMISES CONSIDERED, Appellant requests this extension of time to
file his Brief.




                                          -1-
                                      Respectfully submitted,


                                      /S/ Thomas E. Ross
                                      Thomas E. Ross
                                      State Bar No. 17301900
                                      440 Louisiana, Suite 1550
                                      Houston, Texas 77002
                                      Tel 713-951-9008
                                      Fax 713-222-0438
                                      tomross@wt.net



               CERTIFICATE OF SERVICE


I certify that a copy of this Motion to Extend Time to File Brief was served in accordance

with Rule 9.5 of the Texas Rules of Appellate Procedure as follows:

Party:                Sovran Acquisition Limited Partnership

Attorney of Record: Jessica Z. Barger

Address of Attorney: One Riverway, Suite 2200
                     Houston, Texas 77056

Method of Service:    Email: barger@wrightclose.com

Date of Service:      June 29, 2015




                                             /s/Thomas E. Ross
                                             Thomas E. Ross




                                           -2-